Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 25, 27 - 54 are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al. (WO 2017132400 A1; which has been provided in the International Search Report; see FOR 6/15/2020).

Regarding claim 1, Kellogg discloses a system comprising: 
a network node (Fig. 1; helper device; [0047]);
a wireless device (Fig. 1, devices 108, 110; [047]);

wherein the network node is arranged to support the wireless device ([021] discloses “a helper device configured to transmit a carrier signal”; Fig. 1 shows helper device 104 transmitting to devices 108 and 110),
the wireless device is arranged for passive or semi-passive radio transmissions ([021] discloses “backscattering the carrier signal” ; [0175]; [0182], 1st 2 lines. Kellogg doesn’t explicitly state semi-passive. However, this is inherent since [021] discloses the backscattering may begin a guard interval after the detection while [0023[discloses it begins during a payload portion i.e, two different states),
the network node is arranged to provide a radio frequency signal towards the wireless device, wherein the RF signal comprises a first part and a second part,
the first part is configured for being purely retransmitted by backscattering by the wireless device ([097], 1st 5 lines; wherein the first part corresponds to the reflected part), 
and the second part is configured for backscattering keying by the wireless device  to convey data from the wireless device to the receiving device ([097], 1st 7 lines; wherein the second part corresponds to the transmitted  part).

Regarding claim 2, Kellogg discloses the network node is arranged to perform clear channel assessment on behalf of the wireless device and, upon a clear channel, provide st sentence discloses CCA as follows“In some examples, systems may ensure that the Wi-Fi channel into which backscatter devices are backscattering is unoccupied for the backscatter duration”; then transmission begins).

Regarding claim 3, Kellogg discloses first part is configured for keeping channel protected in view of clear channel assessment by other entities by enabling decoding of the first part by the other entities ([0150] discloses “The CTS -to –self packet can reserve the channel for a duration of the Bluetooth packet preventing other \Vi-Fi devices from concurrent transmissions).

Regarding claim 4, Kellogg discloses the first part comprises orthogonal frequency division multiplex (OFDM) symbols and the backscattered second part comprises symbols keyed with lower complexity enabled by the backscattering keying ([0154] discloses OFDM; [097] discloses lower complexity like QPSK, BPSK …).

Regarding claim 5, Kellogg discloses the symbols keyed with the lower complexity are keyed with any one of; on-off keying; amplitude shift keying; frequency shift keying; and phase shift keying ([097]).



Regarding claim 7, Kellogg doesn’t explicitly disclose the first part is distributed over a duration of the RF signal and the second part is interspersed with the first part. However, this is inherent and obvious since the transmitted signal occurs simultaneously with the reflected signal, hence there will overlap. [0170] discloses “The backscatter device may respond by backscattering an incident carrier wave into one or more Wi-Fi signals …”

Regarding claim 8, Kellogg doesn’t disclose the first part is provided at an uninterrupted part of the RF signal and the second part is provided over a rest of a duration of the RF signal. However, this is a design choice and implementation issue and can easily be performed by one of ordinary skill in the art. One motivation to do this would be to have an uninterrupted signal which can be used for detecting transmission parameters. 

Regarding claim 9, Kellogg discloses the RF signal is transmitted at a first frequency on which the wireless device is expected to perform its transmissions towards the receiving device ([0058]).


Regarding claim 11, Kellogg discloses the wireless device is expected to perform its transmissions towards the receiving device at a first frequency and the network node is arranged to transmit the RF signal at a second frequency with an offset defined by the backscattering by the wireless device to the first frequency ([058]).

Regarding claim 12, Kellogg discloses the first part is further configured for including transmission parameters on behalf of the wireless device ([0150]).

Regarding claim 13, Kellogg discloses the transmission parameters comprise any of control field; address information; and duration of transmission ([0142]).

Claims 14 - 25 are similarly analyzed as claims 1 - 4, 6 - 13 respectively.

Claims 27 - 33 are similarly analyzed as claims 1 - 4, 10, 12 - 13 respectively.

Claims 34 - 41 are similarly analyzed as claims 1, 1, 3 - 8 respectively.

Claim 42 is similarly analyzed as claim 9. Claim 42 also recites the additional limitation: wherein the wireless device is arranged to keep impedances for the backscattering constant during the first part ([056] and [079] disclose impedances can be selected and therefore be kept constant).

Claim 43 is similarly analyzed as claim 11. Claim 43 also recites the additional limitation: wherein the wireless device is arranged to switch impedances for the backscattering with a third frequency to achieve retransmission at the first frequency ([056] and [079] disclose impedances can be selected and therefore be kept constant).

Claims 44 - 45 are similarly analyzed as claims 12 - 13 respectively.

Claims 46 - 53 are similarly analyzed as claims 1, 3 - 5, 42, 43, 12, 13 respectively.

Claim 54 is similarly analyzed as claim 1.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to backscattering:

Talla et al.  (US 10812130) discloses backscatter systems, devices, and techniques.
Talla et al. (US 10652073) discloses backscatter devices and systems providing backscattered signals including OFDM packets.
Gollakota  et al. (US 10447331) discloses ambient backscatter transceivers, apparatuses, systems, and methods for communicating using backscatter of ambient RF signals.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632